
	

114 HR 2816 IH: To direct the Secretary of the Interior to convey certain land in Blaine County, Idaho, to the city of Ketchum, Idaho, to be used to support recreation, educational, and public purposes, including river restoration, floodplain management, and municipal water storage, and for other purposes.
U.S. House of Representatives
2015-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2816
		IN THE HOUSE OF REPRESENTATIVES
		
			June 17, 2015
			Mr. Simpson introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To direct the Secretary of the Interior to convey certain land in Blaine County, Idaho, to the city
			 of Ketchum, Idaho, to be used to support recreation, educational, and
			 public purposes, including river restoration, floodplain management, and
			 municipal water storage, and for other purposes.
	
	
		1.Conveyance of land to Ketchum, Idaho
 (a)DefinitionsFor the purposes of this Act, the following definitions shall apply: (1)MapThe term map means the map titled Ketchum R&PPA Proposal North & South R&PP Parcels and dated 2/2012.
 (2)PropertyThe term Property means the total of approximately 374.5 acres of land in Blaine County, Idaho, generally depicted on the map as North R&PP Parcel and South R&PP Parcel.
 (3)SecretaryThe term Secretary means the Secretary of the Interior. (b)ConveyanceAs soon as practicable after the date of the enactment of this Act, the Secretary, acting through the Director of the Bureau of Land Management, shall convey to the city of Ketchum, Idaho, subject to valid existing rights, without consideration, all right, title, and interest of the United States in and to the Property.
 (c)Map on fileThe map shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management.
			(d)Use of conveyed lands
 (1)PurposeThe land conveyed under this sections shall be used to support recreation, educational, and public purposes, including river restoration, floodplain management, and municipal water storage.
 (2)RestrictionThe land conveyed under this section shall not be used for residential or commercial purposes except for public events and activities that are permitted by the City of Ketchum.
 (3)Additional terms and conditionsThe Secretary of the Interior may require such additional terms and conditions in connection with the conveyance as the Secretary considers appropriate to protect the interests of the United States.
 (e)ReversionIf the land conveyed under this section is no longer used in accordance with subsection (d) the land shall, at the discretion of the Secretary based on the Secretary’s determination of the best interests of the United States, revert to the United States.
 (f)Administrative costsThe Secretary shall require that the city of Ketchum, Idaho, pay all survey costs and other administrative costs necessary for the preparation and completion of any patents and transfer of title under this section.
			
